DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed 01 December 2021 have been fully considered but are not persuasive. Arguments concerning the new claim limitations are addressed in the rejection below.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7-9 rejected under 35 U.S.C. 103 as being unpatentable over Hoshiya et al. (Japanese Patent Publication # 2016-169685).

Regarding claims 5 and 9, Hoshiya discloses a vehicle control method for automatically controlling travel of a host vehicle (fig 1, P1, etc), the vehicle control method comprising: 
receiving traffic jam information from an outside of the host vehicle, the traffic jam information indicating whether or not a travel lane of the host vehicle is jammed (fig 1: step S2, P12, etc: Hoshiya’s traffic jam information is acquired from intervehicle distance, roadside unit, or other vehicle; in this mapping/rejection, the traffic jam information is acquired from other vehicle); 
in response to determining, based on the traffic jam information that the travel lane is not jammed (fig 1: step S2, P12, etc: based on information acquired from other vehicle), performing basic self-driving control including intervehicle maintaining control configured to maintain an intervehicle distance between the host vehicle and a preceding vehicle in a predetermined range (fig 1, P1, 12, etc); 
in response to determining, based on the traffic jam information that the travel lane is jammed (fig 1: step S2, P12, etc: based on information acquired from other vehicle), performing in-traffic-jam self-driving control including low torque travel control configured to cause the host vehicle to travel by a low drive torque lower than a drive torque determined based on the basic self-driving control (P13, etc: when traffic jam is detected, creep travel is carried out; during creeping the drive torque is necessarily lower); and 

Hoshiya discloses creep travel when a traffic jam is detected (P13, etc), but does not explicitly disclose that the creep travel is low torque. 
However, creep travel is inherently low torque, as well known in the art. Thus Hoshiya inherently/implicitly discloses the low torque.
It would have been obvious before the effective filing date of the claimed invention for Hoshiya to use a low torque, as implied by Hoshiya, in order to enable creeping of the vehicle, with predictable results.  

Regarding claim 7, Hoshiya does not disclose that the predetermined upper limit distance is set to a magnitude that is determined in terms of suppressing cutting in line by another vehicle between the host vehicle and the preceding vehicle.
However, it is well known in the art to set an intervehicle distance to suppress cutting in line by another vehicle. 


Regarding claim 8, Hoshiya further discloses stopping the host vehicle when the intervehicle distance becomes equal to or less than a set during-vehicle-stop intervehicle distance in the in-traffic-jam self-driving control, the set during-vehicle-stop intervehicle distance serving as a reference for start or stop of the host vehicle (P10, etc).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3663
December 7, 2021